Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 8, 2001, which ruled that claimant’s request for a hearing was untimely.
By decision dated June 7, 1996, claimant was found to be disqualified from receiving unemployment insurance benefits because he lost his employment due to misconduct. Based upon the June 7, 1996 decision, the Commissioner of Labor issued another decision dated June 18, 1996 charging claimant with a recoverable overpayment of benefits. While the record indicates *828that claimant requested that the June 7, 1996 misconduct decision be reopened and reconsidered, there was never a request for a hearing regarding the overpayment of benefits until May 15, 2001. Notwithstanding claimant’s proffered excuse that he relied on his attorney (see Matter of Hy [Commissioner of Labor], 278 AD2d 781) and that the employer had withdrawn any objection to his receipt of unemployment insurance benefits (see Matter of Petrosov [Commissioner of Labor], 284 AD2d 874; Matter of Goldberg [Catherwood], 31 AD2d 580), we find no reason to disturb the decision of the Unemployment Insurance Appeal Board finding that claimant’s request for a hearing was untimely because he failed to request a hearing within the 30-day statute of limitations period (see Matter of Nadaf [Commissioner of Labor], 254 AD2d 658).
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.